Case 2:19-bk-57413          Doc 8    Filed 11/20/19 Entered 11/20/19 15:26:13        Desc Main
                                     Document      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION
 In Re:                                           Case No. 2:19-bk-57413

 Terrence Joseph Ellifritz
                                                  Chapter 13
 Jeannette Sue Ellifritz

 Debtors.                                      Judge John E. Hoffman, Jr.
                                    NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Ohio, and enters an appearance on behalf of Home Point

Financial Corporation (“Creditor”), in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
                                  CERTIFICATE OF SERVICE
I certify that a copy of the foregoing Notice of Appearance was served electronically on
November 20, 2019 through the Court’s ECF System on all ECF participants registered in this
case at the e-mail address registered with the Court
And by ordinary U.S. Mail on November 20, 2019 addressed to:
          Terrence Joseph Ellifritz, Debtor
          8622 Lott Rd.
          Marengo, OH 43334
          Jeannette Sue Ellifritz, Debtor
          8622 Lott Rd.
          Marengo, OH 43334

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor
